Citation Nr: 9902347	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1957 to 
August 1960 and from December 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's left knee disorder.  The veteran testified 
at a personal hearing in March 1996 and the hearing officer 
confirmed the denial.  


FINDING OF FACT

Symptoms associated with the veterans left knee disorder are 
characteristic of severe knee disability; the knee is not 
ankylosed, extension is not limited to more than 5 degrees, 
flexion is not limited to less than 60 degrees.  


CONCLUSION OF LAW

A 30 rating for a left knee disorder is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5256, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant facts for the veterans claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

I.  Factual Background

On VA examination in October 1992, the veteran related that 
he injured his knee on two occasions in service.  He 
sustained a ligament injury when he was parachuting; and he 
reinjured the knee in an accident.  He underwent an open 
arthrotomy and meniscectomy.  Presently, he had constant knee 
pain which was worse on increased activity.  He also had 
associated swelling.  Examination showed no effusion and 
minimal instability.  There was marked crepitus.  Range of 
motion of the left knee was from 0 degrees to 120 degrees.  
X-rays showed more than 50 percent medial/lateral compartment 
joint space narrowing.  The diagnosis was moderate 
degenerative joint disease of the left knee.  The prognosis 
was fair.  

At a personal hearing in March 1996, the veteran testified 
that he had increased pain and difficulty with his left knee.  
He related that he was unable to walk even short distances.  

On VA examination in April 1997, the veteran reported pain on 
ambulation, decreased strength and problems with climbing 
stairs because of his left knee disability.  Mild atrophy was 
noted.  There was no effusion and no varus/valgus 
instability.  Range of motion of the left knee was from 0 
degrees to 100 degrees.  X-rays showed moderate degenerative 
joint disease of the left knee.  His prognosis was poor.  The 
examiner commented that a total knee replacement was 
recommended in the near future.  

At a personal hearing before the undersigned in October 1998, 
the veteran testified that he had constant pain in the left 
knee.  It limited his activities and affected his ability to 
find work in the construction industry.  He had difficulty 
climbing stairs and walked with a cane for support.  He was 
told that a total knee replacement was necessary.  

An October 1998 letter from John W. Nikoleit, M.D. reported 
that the veteran has degenerative arthritis in the left knee.  
Examination showed swelling and painful range of motion with 
marked crepitance from 0 to 100 degrees.  There was no varus 
or valgus instability.  X-rays showed severe degenerative 
joint disease.  A total knee replacement was recommended.  

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veterans request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VAs Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veterans ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded.  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§  4.40 and 
4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

The veterans left knee disorder is currently rated as 10 
percent disabling under Diagnostic Code 5257 for slight knee 
impairment.  Moderate knee impairment warrants a 20 percent 
disability rating.  If the impairment is characterized as 
severe, a 30 percent disability rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Ratings are also 
provided for limitation of motion of the leg.  A rating in 
excess of 30 percent is warranted when the knee is ankylosed 
at 10 degrees or more or when extension is limited at 30 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261.  Full range of motion of the knee is measured from 0 
degrees to 140 degrees in flexion and extension.  38 C.F.R. 
§ 4.71, Plate II.  

Degenerative arthritis is rated based on the limitation of 
motion of the specific joint or joints involved.  Diagnostic 
Code 5003.  A compensable evaluation based on limitation of 
motion requires that flexion be limited to 60 degrees or 
extension be limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  

The evidence of record establishes that the veterans left 
knee disability warrants an increased rating.  The veteran 
reported that he had constant pain in the knee and that he 
could not obtain work in the construction industry because of 
his disability.  He has difficulty climbing stairs, and his 
walking distance is limited.  He walks with a cane.  Both 
private and VA physicians have indicated that the veteran has 
moderate to severe degenerative joint disease and have 
recommended a total knee replacement.  

We have carefully considered the veterans complaints of pain 
and weakness, and the objective findings on examination.  We 
find that the symptoms associated with his left knee 
disability substantially exceed what would be classified as 
slight impairment, and that with the resolution of any 
remaining doubt in the veterans favor, and with 
consideration of 38 C.F.R. § 4.7, the level of the veterans 
disability may be considered to be severe.  Hence, a 30 
percent rating is warranted.  Diagnostic Code 5257.  The knee 
is not ankylosed nor is extension limited to 30 degrees.  
Hence, a rating in excess of 30 percent is not warranted.  

Additionally, a separate rating for the veteran's arthritis 
is also not warranted.  The most recent examinations, in 
April 1997 and October 1998, revealed that the left knee 
exhibits a range of motion from 0 to 100 degrees.  This level 
of range of motion loss is not compensable under either Code 
5260 or Code 5261.  In accordance with the GC opinion noted 
above, a separate compensable rating may not be assigned at 
this time in conjunction with the rating under Diagnostic 
Code 5257.  VAOPGCPREC 23-97.


ORDER

A 30 percent rating for a left knee disorder is granted, 
subject to the regulations governing the payment of monetary 
awards. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
